19-08289-rdd     Doc 105      Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                            Pg 1 of 21


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11
PURDUE PHARMA L.P., et al.,                                      Case No. 19-23649 (RDD)
               Debtors.1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                 Adv. Pro. No. 19-08289
               Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
               Defendants.


              SECOND AMENDED ORDER PURSUANT TO 11 U.S.C. § 105(a)
               GRANTING MOTION FOR A PRELIMINARY INJUNCTION

         Upon the motion, dated September 18, 2019 (“Motion”), of Purdue Pharma L.P. and

certain affiliated debtors, as debtors and debtors in possession (collectively, “Debtors”), which

are plaintiffs in this adversary proceeding, for an order pursuant to section § 105(a) of title 11 of

the United States Code (“Bankruptcy Code”) and Rule 7065 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), to (i) enjoin the governmental defendants in this adversary

proceeding (“Governmental Defendants”) from the commencement or continuation of their

active judicial, administrative, or other actions or proceedings against the Debtors that were or
1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc.
(4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-08289-rdd     Doc 105      Filed 11/06/19 Entered 11/06/19 17:21:23              Main Document
                                            Pg 2 of 21


could have been commenced before the commencement of the case (“Governmental Actions”),

which are identified in Exhibit A to the Complaint, as well as the commencement or continuation

of any other actions against the Debtors alleging substantially similar facts or causes of action as

those alleged in the Governmental Actions, and (ii) enjoin the Governmental Defendants and the

private defendants (“Private Defendants”) in this adversary proceeding from the

commencement or continuation of their active judicial, administrative, or other actions or

proceedings, identified in Exhibit B to the Complaint, and the commencement or continuation of

other actions alleging substantially similar facts or causes of action as those alleged in the actions

identified in Exhibit A or Exhibit B to the Complaint, against former or current (a) owners

(including any trusts and their respective trustees and beneficiaries), (b) directors, (c) officers,

(d) employees, and (e) other similar associated entities of the Debtors that were or could have

been commenced before the commencement of the case (“Related Parties,” as identified in

Exhibit B to the Complaint,2 and the claims against them described in this paragraph, the



2
 The Related Parties identified in Exhibit B to the Complaint are: The Purdue Frederick
Company Inc.; The P.F. Laboratories Inc.; Purdue Pharma Technologies Inc.; PLP Associates
Holdings L.P.; PLP Associates Holdings Inc.; BR Holdings Associates L.P.; BR Holdings
Associates Inc.; Rosebay Medical Company L.P.; Rosebay Medical Company, Inc.; Beacon
Company; PRA Holdings Inc.; Pharmaceutical Research Associates Inc.; Purdue Holdings L.P.;
Rhodes Pharmaceuticals Inc.; Rhodes Technologies Inc.; Coventry Technologies L.P.; MNP
Consulting Limited; Richard S. Sackler; Jonathan D. Sackler; Mortimer D.A. Sackler; Kathe A.
Sackler; Ilene Sackler Lefcourt; Beverly Sackler; Theresa Sackler; David A. Sackler; Estate of
Mortimer Sackler; Estate of Raymond Sackler; Trust for the Benefit of Members of the
Raymond Sackler Family; Raymond Sackler Trust; Beverly Sackler, Richard S. Sackler, and
Jonathan D. Sackler, as Trustees Under Trust Agreement Dated November 5, 1964; Beverly
Sackler, Richard S. Sackler, and Jonathan D. Sackler, as Trustees Under Trust Agreement Dated
November 5, 1974; Paulo Costa; Cecil Pickett; Ralph Snyderman; Judith Lewent; Craig Landau;
Mark Timney; Stuart D. Baker; Frank Peter Boer; John Stewart; Russell Gasdia; Marv Kelly;
Shelli Liston; Heather Weaver; Doug Powers; Lori Fuller; Rodney Davis; Brandon Worley;
Donald Leathers; Wendy Kay; Michael Madden; LeAvis Sullivan; Jeffrey Ward; Beth Taylor;
Leigh Varnadore; Paul Kitchin; Mark Waldrop; Mark Radcliffe; Mark Ross; Patty Carnes; Carol
Debord; Jeff Waugh; Shane Cook; James David Haddox; Aida Maxsam; Tessa Rios; Amy K.
Thompson; Joe Coggins; Lyndsie Fowler; Mitchell “Chip” Fisher; Rebecca Sterling; Vanessa


                                                   2
19-08289-rdd     Doc 105     Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                           Pg 3 of 21


“Related-Party Claims”); and the Court having jurisdiction to decide the Motion and the relief

requested therein under 28 U.S.C. §§ 157(a)-(b) and 1334(b); and there being due and sufficient

notice of the Motion; and the Court having reviewed the Complaint, the Motion, the Debtors’

brief in support of the Motion, the declarations in support of the Motion, and other evidence and

argument submitted by the Debtors in support thereof; all pleadings filed in support of the

Motion; and all objections filed in opposition or partial opposition to the Motion, as well as all

filed letters in response to the Motion; and upon the record of and representations made at the

hearing held by the Court on the Motion’s request for entry of a preliminary injunction on

October 11, 2019 (the “October 11 Hearing”) and at the hearing held on November 6, 2019 (the

“November 6 Hearing,” together with the October 11 Hearing, the “Hearings”); and, after due

deliberation and for the reasons set forth on the record by the Court at the Hearings, good and

sufficient cause appearing having entered Orders on October 11, 2019 granting the Motion in

part and on October 18, 2019 amending such Order; and such Orders having contemplated a

procedure to amend the Orders further; and good and sufficient cause appearing to amend such

Orders as provided herein, the Court grants the Debtors’ request to amend the Orders as provided

in this Amended Order, which amends and supersedes the Court’s prior Orders. Now, therefore,

the Court finds and concludes as follows:

               (a)     The Plaintiffs in these adversary proceedings are the Debtors. The

       Defendants in this adversary proceeding are the Governmental Defendants and the

       Private Defendants, which are listed in the caption to the Complaint and in the

       “Underlying Plaintiffs” column of Exhibit A and Exhibit B to the Complaint, with such

       Exhibits being made a part of and incorporated in this Order. The Defendants in this



Weatherspoon; Chris Hargrove; Brandon Hassenfuss; Joe Read; and Andrew T. Stokes.


                                                 3
19-08289-rdd     Doc 105    Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                          Pg 4 of 21


      adversary proceeding are all plaintiffs in judicial, administrative, or other actions or

      proceedings that seek to hold the Debtors and/or the Related Parties, as identified in

      Exhibit B, liable in connection with claims and/or causes of action arising out of or

      otherwise related to the Debtors’ prescription opioid business.

               (b)   The Court has jurisdiction over this matter pursuant to 28 U.S.C.

      §§ 157(a)-(b) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

               (c)   The Debtors have demonstrated that the continuation of the active

      litigation against them and the Related Parties, identified in Exhibits A and B to the

      Complaint, respectively, would result in irreparable harm to the Debtors and their

      reorganization.

               (d)   The representatives of the Raymond Sackler family and of the Mortimer

      Sackler family (collectively, the “Sackler Families”) agreed on the record at the October

      11 Hearing to toll all applicable statutes of limitations and similar time limits on the

      commencement of Additional Actions against any member of the Sackler Families, and

      to treat as inoperative all deadlines (including deadlines for appeals) in any currently

      pending Related Party Claim against any member of the Sackler Families, for the

      duration of this preliminary injunction.

               (e)   Accordingly, this Court finds it appropriate to enter a preliminary

      injunction as provided herein pursuant to section § 105(a) of the Bankruptcy Code and

      Rule 7065 of the Bankruptcy Rules.

               (f)   The legal and factual bases set forth in the Complaint, the Motion, the

      Brief, other supporting papers, and at the Hearings establish just cause for the relief

      granted herein.




                                                 4
19-08289-rdd           Doc 105    Filed 11/06/19 Entered 11/06/19 17:21:23                      Main Document
                                                Pg 5 of 21


Based on these findings, it is hereby:

              ORDERED, that the Governmental Defendants and the Private Defendants are prohibited

and enjoined3 from (i) the commencement or continuation of their active judicial, administrative,

or other actions or proceedings against the Debtors and/or Related Parties that were or could

have been commenced before the commencement of the case under this title against the Debtors

and/or the Related Parties arising from or in any way relating to the Debtors’ prescription opioid

business, including the actions reflected in the attached Exhibit A and Exhibit B, as well as

(ii) from commencing or continuing any other actions against the Debtors or Related Parties

alleging substantially similar facts or causes of action as those alleged in actions reflected in the

attached Exhibit A and Exhibit B, in each case through and including Wednesday, April 8, 2020.

The preliminary injunction period may be extended by further order of the Court.

              ORDERED, that the Debtors in these chapter 11 cases shall be subject to the Voluntary

    Injunction annexed hereto as Appendix 1.

              ORDERED, that the Debtors need not give security in connection with this injunctive

    relief.

              ORDERED, that this Order shall be promptly filed in the Clerk’s Office and entered into

    the record.

              ORDERED, that the Debtors are authorized to take all steps necessary or appropriate to

    carry out this Order.


3
  Based upon the representations of counsel at the November 6 Hearing, the following entities are not enjoined
pursuant to this Order, but voluntarily consent fully to abide by the terms of this Order until December 19, 2019:
Arizona, the Ad Hoc Group of Non-Consenting States [Docket No. 296] and each of its members, and the Multi-
State Governmental Entities Group [Docket No. 409] and each of its members (collectively, “Potential Opt-out
Parties”). As discussed on the record at the November 6 Hearing, the Potential Opt-out Parties will promptly confer
with counsel for the Debtors with respect to a consensual agreement regarding the time subsequent to December 19,
2019 to avoid being enjoined on and after the date on a further consensual basis. For the avoidance of doubt, any
failure to appeal this Order by an Potential Opt-out Party shall not prejudice the ability of such party to appeal any
subsequent Order related to the subject matter of the Motion.


                                                          5
19-08289-rdd     Doc 105     Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                           Pg 6 of 21


       ORDERED, that nothing in this Order shall prevent the Debtors from seeking a further

 extension of the requested injunction.

       ORDERED, that if, while the preliminary injunction provided for in this Order is

 effective, either (i) any inactive litigation currently pending against the Debtors or Related

 Parties becomes active, or (ii) any new action is commenced against the Debtors or Related

 Parties (in either case, an “Additional Action”), the Debtors may promptly serve the plaintiff or

 plaintiffs in such Additional Action (“Applicable Plaintiff”) with a copy of the Complaint, the

 Motion, the Debtors’ memorandum of law in support of the Motion, and this Order (the

 “Service Documents”). The Debtors shall file a notice of such service on the docket promptly

 after service. If the Applicable Plaintiff in such Additional Action does not file and serve an

 objection within seven (7) days of service of the Service Documents, the Court may determine

 whether such Additional Action should be enjoined pursuant to this Order without further

 proceedings. If the Applicable Plaintiff files and serves an objection, the Debtors shall have the

 right to file and serve a response to the objection within seven (7) days of service of the

 objection, after which the Court may determine whether such Additional Action should be

 enjoined pursuant to this Order without further proceedings, or either party may seek to

 schedule and provide notice of a hearing.

       ORDERED, that all applicable statutes of limitations and similar time limits on the

 commencement of Additional Actions, and all deadlines (including deadlines for appeals) in

 any currently pending Governmental Action or Related Party Claim (including as agreed on the

 record at the Hearing by the representatives of the Sackler Families), shall be tolled or

 otherwise inoperative for the duration of this preliminary injunction. This is without prejudice

 to any party’s rights to assert that any currently pending Governmental Action or Related Party




                                                 6
19-08289-rdd     Doc 105     Filed 11/06/19 Entered 11/06/19 17:21:23            Main Document
                                           Pg 7 of 21


 Claim is time barred, or that commencement of any Additional Action, or any other action taken

 by a party with respect to any Governmental Action or Related Party Claim after the entry of

 this Order would have been time barred or untimely had it been commenced or taken before the

 entry of this Order.

       ORDERED, that nothing in this Order shall affect or abrogate the automatic stay as to the

 Debtors under section 362 of the Bankruptcy Code.

       ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

 arising from or related to the implementation, interpretation, or enforcement of this Order.


Dated: White Plains, New York
       November 6, 2019

4:00 p.m.

                                      /s/ Robert D. Drain____________________
                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                                 7
19-08289-rdd   Doc 105   Filed 11/06/19 Entered 11/06/19 17:21:23   Main Document
                                       Pg 8 of 21


                                    Appendix 1

                                Voluntary Injunction




                                         8
19-08289-rdd   Doc 105      Filed 11/06/19 Entered 11/06/19 17:21:23            Main Document
                                          Pg 9 of 21


                                  I.          DEFINITIONS

A.    “Bankruptcy Court” or “Court” shall mean the court presiding over the chapter 11
      proceedings In re Purdue Pharma L.P. et al., Case No. 19-23649-RDD (S.D.N.Y.).

B.    “Cancer-Related Pain Care” shall mean care that provides relief from pain caused by
      active cancer or ongoing cancer treatment, as distinguished from treatment provided
      during remission.

C.     “CDC Guideline Recommendations” shall mean the 12 enumerated Recommendations
      published by the U.S. Centers for Disease Control and Prevention (CDC) for the
      prescribing of opioid pain medication for patients 18 and older in primary care settings as
      part of its 2016 Guideline for Prescribing Opioids for Chronic Pain (CDC Guidelines), as
      updated or amended by the CDC.

D.    “Company” shall mean the Debtors as defined in these chapter 11 proceedings In re
      Purdue Pharma L.P. et al., Case No. 19-23649-RDD (S.D.N.Y.).

E.    “Direct Customer Data” shall mean transaction information that the Company collects
      relating to the Company’s direct customers’ orders, including direct customer’s
      wholesale orders, order history, and customer files.

F.    “Downstream Customer Data” shall mean transaction information that the Company
      collects relating to the Company’s direct customers’ sales to downstream customers,
      including chargeback data tied to the Company providing certain discounts, “867 data,”
      and IQVIA data.

G.    “End-of-Life Care” shall mean care for persons with a terminal illness or at high risk for
      dying in the near future in hospice care, hospitals, long-term care settings, or at home.

H.    “Health Care Provider” shall mean any U.S.-based physician, nurse practitioner, physician
      assistant, dentist, pharmacist, podiatrist, nurse, or other person engaged in the business of
      providing health care services and/or prescribing an Opioid Product and any medical
      facility, practice, hospital, clinic, or pharmacy engaged in providing health care services
      and/or prescribing an Opioid Product in the United States.

I.     “Including but not limited to,” when followed by a list or examples, shall mean that list or
      examples are illustrative instances only and shall not be read to be restrictive.

J.    “In-Kind Support” shall mean payment or assistance in the form of goods, commodities,
      services, or anything else of value.

K.    “Initial Covered Sackler Persons” shall mean the Estate of Beverly Sackler, David A.
      Sackler, Ilene Sackler, Jonathan D. Sackler, Kathe Sackler, Mortimer D.A. Sackler,
      Richard S. Sackler, Theresa Sackler, any trusts of which any of the foregoing are
      beneficiaries, and the trustees thereof (solely in their capacities as such), each
      Shareholder Party and each other entity or person that directly or indirectly owns equity
      in, or has voting control over, any of the Debtors, and in the event of the death of an


                                                9
19-08289-rdd   Doc 105     Filed 11/06/19 Entered 11/06/19 17:21:23            Main Document
                                        Pg 10 of 21


      Initial Covered Sackler Person who is a natural person, other than a natural person who is
      an Initial Covered Sackler Person solely in the capacity as a trustee, the estate of such
      person.

L.     “Lobby” and “Lobbying” shall have the same meaning as such terms have under U.S.
      federal law and the law governing the person or entity being lobbied.

M.    “Opioid(s)” shall mean all natural, semi-synthetic, or synthetic chemicals that interact
      with opioid receptors on nerve cells in the body and brain. The term “Opioids” shall not
      mean (i) methadone, buprenorphine, buprenorphine/naloxone (oral/sublingual), suboxone,
      and other substances when used exclusively to treat opioid or other substance use
      disorders, abuse, addiction, or overdose; (ii) raw materials and/or immediate precursors
      used in the manufacture or study of Opioids or Opioid Products, but only when such
      materials and/or immediate precursors are sold or marketed exclusively to DEA-licensed
      manufacturers or DEA-licensed researchers; or (iii) Opioids listed by the DEA as
      Schedule IV drugs pursuant to the federal Controlled Substances Act.

N.    “Opioid Product(s)” shall mean all natural, semi-synthetic, or synthetic chemicals that
      interact with opioid receptors on nerve cells in the body and brain, and that are approved
      by the U.S. Food & Drug Administration (FDA) and listed by the DEA as Schedule II or
      III drugs pursuant to the federal Controlled Substances Act (including but not limited to
      codeine, fentanyl, hydrocodone, hydromorphone, meperidine, methadone, morphine,
      oxycodone, oxymorphone, tapentadol, tramadol, and buprenorphine for the treatment of
      pain). The term “Opioid Products(s)” shall not mean (i) methadone, buprenorphine,
      buprenorphine/naloxone (oral/sublingual), suboxone, and other substances to treat opioid
      or other substance use disorders, abuse, addiction, or overdose; (ii) raw materials and/or
      immediate precursors used in the manufacture or study of Opioids or Opioid Products, but
      only when such materials and/or immediate precursors are sold or marketed exclusively to
      DEA-licensed manufacturers or DEA-licensed researchers; or (iii) Opioid Products listed
      by the DEA as Schedule IV drugs pursuant to the federal Controlled Substances Act.

O.    “Promote,” “Promoting,” and “Promotion” shall mean the dissemination of information
      by the Company to a Third Party that is either likely or intended to influence prescribing
      practices of Health Care Providers in favor of prescribing greater amounts, quantities,
      doses, and/or strengths of Opioid Products.

P.    “Section” shall mean, unless the context requires otherwise, a Section of this injunction.

Q.     “Suspicious Order” shall have the same meaning as provided by the Controlled
      Substances Act, 21 U.S.C. §§ 801-904, and the regulations promulgated thereunder and
      analogous state laws and regulations

R.    “Third Party” shall mean any person or entity other than the Company or a government
      entity.

S.    “Treatment of Pain” shall mean the provision of therapeutic modalities to alleviate or
      reduce pain.



                                              10
19-08289-rdd        Doc 105   Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                           Pg 11 of 21


T.    “Unbranded Information” shall mean any information regarding an Opioid or Opioid
      Product that does not identify a specific product(s).

                                  II.    INJUNCTIVE RELIEF

A.    Ban on Promotion

      1.       The Company shall not Promote Opioids or Opioid Products, including by:

               a.       Employing or contracting with sales representatives or other persons to
                        Promote Opioids or Opioid Products to Health Care Providers or patients;

               b.       Using speakers, key opinion leaders, thought leaders, lecturers, and/or
                        speaking events for Promotion of Opioids or Opioid Products;

               c.       Sponsoring, or otherwise providing financial support or In-Kind Support
                        to medical education programs;

               d.       Creating, sponsoring, operating, controlling, or otherwise providing
                        financial support or In-Kind Support to any website, network and/or social
                        or other media account for the Promotion of Opioids or Opioid Products;

               e.       Creating, sponsoring, distributing, or otherwise providing financial support
                        or In-Kind Support for materials Promoting Opioids or Opioid Products,
                        including but not limited to brochures, newsletters, pamphlets, journals,
                        books, and guides;

               f.       Creating, sponsoring, or otherwise providing financial support or In-Kind
                        Support for advertisements that Promote Opioids or Opioid Products,
                        including but not limited to internet advertisements or similar content, and
                        providing hyperlinks or otherwise directing internet traffic to
                        advertisements;

               g.       Engaging in Internet search engine optimization or other techniques
                        designed to Promote Opioids or Opioid Products by improving rankings or
                        making content appear among the top results in an Internet search or
                        otherwise be more visible or more accessible to the public on the Internet;
                        and

               h.       Engaging in Internet marketing techniques that Promote Opioids or Opioid
                        Products by identifying or generating sales leads, including through pop
                        up ads or information obtained from web forms completed by prospective
                        patients or consumers.

       2.      Notwithstanding Sections II.A.1 and II.C, the Company may:

               a.       Maintain corporate websites;



                                                 11
19-08289-rdd        Doc 105   Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                           Pg 12 of 21


               b.       Maintain a website for any Opioid Product that contains principally the
                        following content: the FDA-approved package insert, dosage strengths,
                        dosage forms, packaging configurations, and medication guides,; a
                        statement directing patients or caregivers to speak with a licensed Health
                        Care Provider; Risk Evaluation and Mitigation Strategy (REMS)
                        materials; contact information to report an adverse event or product
                        complaint; and/or information regarding savings programs, savings cards,
                        vouchers, coupons, or rebate programs for the Company’s Opioid
                        Products.

               c.       Provide information or support the provision of information, as expressly
                        required by (i) law, (ii) settlement agreement, (iii) court order, including
                        order of the Bankruptcy Court, or (iv) any state or federal government
                        agency, including providing all information necessary in order for the
                        Company to comply with its regulatory obligations pursuant to the Federal
                        Food, Drug, and Cosmetic Act, and/or (v) provide information about legal
                        proceedings involving the Company;

               d.       Engage Health Care Providers or other Third Parties to assist the
                        Company in responding to, preparing for, and participating in, any
                        initiatives, advisory committees, working groups, action plans, boards,
                        meetings and/or hearings by any state or federal government or state or
                        federal agencies or regulators, including the Food and Drug
                        Administration.

               e.       Provide the following by mail, electronic mail, on or though the
                        Company’s corporate or product websites or through other electronic or
                        digital methods: FDA-approved package insert, medication guide,
                        approved labeling for Opioid Products, Risk Evaluation and Mitigation
                        Strategy materials, or other prescribing information or guidelines for
                        Opioid Products that are published by a state or federal government
                        agency with jurisdiction;

               f.       Provide scientific and/or medical information in response to an unsolicited
                        request by a Health Care Provider concerning Opioid Products by
                        providing truthful, balanced, non-misleading, non-promotional scientific
                        or medical information that is responsive to the specific request. Such
                        responses should be handled by medical or scientific personnel at the
                        Company who are independent from the sales or marketing departments;

               g.       Provide a response to any unsolicited question or request from a patient or
                        caregiver by (i) directing the patient or caregiver to the FDA-approved
                        labeling and reviewing the prescribing information with the patient as
                        relevant to their inquiry, and, to the extent the question cannot be answered
                        solely by reference to a specific provision of the FDA-approved labeling,
                        providing a response that is truthful, balanced, non-misleading and fully
                        consistent with the FDA-approved labeling, if applicable;


                                                  12
19-08289-rdd        Doc 105   Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                           Pg 13 of 21


                        (ii) recommending that the patient or caregiver speak with a licensed Health
                        Care Provider without naming any specific provider or healthcare
                        institution; (iii) directing the patient or caregiver to speak with their
                        insurance carrier regarding coverage of an Opioid Product; and/or (iv)
                        directing the patient or caregiver to information concerning savings
                        programs, vouchers, coupons, or rebate programs for the Company’s
                        Opioid Products;

               h.       Provide information to a payor, formulary committee, distributor, or other
                        similar entity with knowledge and expertise in the area of health care
                        economics concerning the cost or availability of a Company Opioid
                        Product, including the costs compared to the cost of an Opioid Product
                        manufactured or distributed by another company. Such information may
                        include information about the stocking of the Opioid Product; product
                        attributes of the Opioid Product as described in the FDA-approved
                        labeling; tier status; applicable prescribing guidelines that are consistent
                        with the FDA-approved labeling; step-edits for Opioid Products;
                        restrictions; and/or prior authorization status concerning an Opioid
                        Product;

               i.       Sponsor or provide financial support or In-Kind Support for an accredited
                        or approved continuing medical education program required by either an
                        FDA-approved Risk Evaluation and Mitigation Strategy program, other
                        federal or state law or regulation, or settlement, through an independent
                        Third Party, which shall be responsible for determining the program’s
                        content without the participation of Company;

               j.       Provide Unbranded Information in connection with managing pain in End-
                        of-Life Care and/or Cancer-Related Pain Care relating to: the use of
                        Opioids for the Treatment of Pain, as long as the Unbranded Information
                        identifies Company as the source of the information; and

               k.       Provide information about, discuss, or comment on, issues regarding
                        mechanisms for preventing opioid abuse and misuse, including (i) abuse
                        deterrent formulations and the use of blister packaging for opioid
                        medications; (ii) the prevention, education, and treatment of opioid use
                        disorders or opioid abuse, addiction, or overdose, including medication-
                        assisted treatment for opioid addiction; and/or (iii) rescue medications for
                        opioid overdose.

      3.       The Company shall not engage in the following specific Promotional activity
               relating to any products that are indicated for the treatment of Opioid-induced side
               effects. For the avoidance of doubt, nothing in this Section prohibits the
               Company’s provision or dissemination of information or activities relating to: (i)
               the treatment of opioid use disorders; (ii) the prevention, education, and treatment
               of opioid abuse, addiction, or overdose, including medication-assisted treatment
               for opioid addiction; and/or (iii) rescue medications for opioid overdose:


                                                 13
19-08289-rdd    Doc 105     Filed 11/06/19 Entered 11/06/19 17:21:23           Main Document
                                         Pg 14 of 21


               a.     Employing or contracting with sales representatives or other persons to
                      Promote products that are indicated for the treatment of Opioid-induced
                      side effects to Health Care Providers or patients;

               b.     Creating, sponsoring, or otherwise providing financial support or In-Kind
                      Support for advertisements that Promote products that are indicated for the
                      treatment of Opioid-induced side effects, including but not limited to
                      internet advertisements or similar content, and providing hyperlinks or
                      otherwise directing internet traffic to advertisements; and

               c.     Engaging in any other Promotion of products that are indicated for the
                      treatment of Opioid-induced side effects in a manner that encourages the
                      utilization of Opioids or Opioid Products or normalizes the use of Opioids
                      or Opioid Products for chronic pain.

      4.       Notwithstanding Section II.A.3 directly above, the Company may engage in other
               marketing activities for products that are indicated or used for the treatment of
               Opioid-induced side effects, so long as such activities do not Promote Opioids or
               Opioid Products. For the avoidance of doubt, nothing in Sections II.A.3 or 4 shall
               limit or otherwise restrict the ability of the Company to Promote products for
               occasional constipation or restrict the Company from Promoting (i) products
               relating to the treatment of opioid use disorders; (ii) products relating to the
               treatment of opioid abuse, addiction, or overdose, including medication-assisted
               treatment for opioid addiction; and/or (iii) rescue medications for opioid
               overdose.

      5.       Treatment of Pain

               a.     The Company shall not engage in Promotion of the Treatment of Pain in a
                      manner that encourages the use of Opioids or Opioid Products.

               b.     The Company shall not Promote the concept that pain is undertreated in a
                      manner that encourages the use of Opioids or Opioid Products.

               c.     The Company shall not knowingly use Third Parties to engage in the
                      Promotion of the Treatment of Pain or Promote the concept that pain is
                      undertreated in manners that encourage the use of Opioids or Opioid
                      Products.

      6.       To the extent that the Company engages in conduct permitted by Section II.A.2
               above, the Company shall do so in a manner that is:

               a.     Consistent with the CDC Guidelines Recommendations, as applicable; and

               b.     Truthful, not misleading, accurate, and not deceptive.




                                               14
19-08289-rdd    Doc 105      Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                          Pg 15 of 21


      7.       For the avoidance of doubt, nothing in this injunction shall be construed or used to
               prohibit the Company in any way whatsoever from taking legal or factual positions
               in litigation, the bankruptcy proceedings, investigations, regulatory actions and
               initiatives, or other legal or administrative proceedings, or exercising its right to
               legally challenge the enactment of any federal, state, or local legislation, rule, or
               regulation, or in any way whatsoever prohibit or limit the Company’s right to
               make public statements or respond to media reports or inquires relating to any
               legal, administrative, regulatory, or legislative proceedings.

B.    No Financial Reward or Discipline Based on Volume of Opioid Sales

      1.       The Company shall not provide financial incentives to its sales and marketing
               employees, or take disciplinary actions against its sales and marketing employees,
               that are directly based on, or tied to, sales volume or sales quotas for Opioid
               Products, unless otherwise permitted by the Bankruptcy Court.

      2.       The Company shall not offer or pay any remuneration directly or through a Third
               Party, to or from any person in return for the prescribing, sale, use or distribution
               of Opioid Product. For the avoidance of doubt, this shall not prohibit the
               provision of rebates and/or chargebacks.

C.    Ban on Funding/Grants to Third Parties to Promote Opioids

      1.       The Company shall not provide financial support or In-Kind Support to any Third
               Party for purposes of Promoting Opioids or Opioid Products. For avoidance of
               doubt, nothing in this Section prevents the Company from directly or indirectly
               supporting Third Parties as required by any Judgment, court order, including
               order of the Bankruptcy Court, settlement, or federal or state law or regulation.

      2.       The Company shall not operate, control, create, sponsor, or provide financial
               support or In-Kind Support to any medical society or patient advocacy group for
               the purpose of Promoting Opioids or Opioid Products. For avoidance of doubt,
               nothing in this Section prevents the Company from supporting any medical
               society or patient advocacy group as required by any Judgment, court order,
               including order of the Bankruptcy Court, settlement, or federal or state law or
               regulation.

      3.       For the purposes of Promoting Opioids or Opioid Products, the Company shall
               not provide links to any Third Party website or materials or otherwise distribute
               materials created by a Third Party relating to any Opioids or Opioid Products.
               For avoidance of doubt, nothing in this Section prevents the Company from
               providing links to any Third Party website or materials or otherwise distributing
               materials created by a Third Parties that the Company supports as required by any
               Judgment, court order, including order of the Bankruptcy Court, settlement, or
               federal or state law or regulation.




                                                15
19-08289-rdd    Doc 105      Filed 11/06/19 Entered 11/06/19 17:21:23              Main Document
                                          Pg 16 of 21


      4.       The Company shall not knowingly use a Third Party, including Health Care
               Providers, to engage in any activity that the Company itself would be prohibited
               from engaging in pursuant to the injunction.

      5.       No director, officer, or management-level employee of the Company may
               concurrently serve as a director, board member, employee, agent, or officer of any
               entity that engages in Promotion relating to Opioids, Opioid Products, the Opioid-
               related Treatment of Pain, or products indicated to treat Opioid-related side
               effects.

      6.       The Company shall not advocate for the appointment of persons to the board, or
               hiring persons to the staff, of any entity that principally engages in the Promotion
               of Opioids and Opioid Products. For avoidance of doubt, nothing in this
               paragraph shall prohibit the Company from fully and accurately responding to
               unsolicited requests or inquiries about a person’s fitness to serve as an employee
               or Board member at any such entity.

      7.       For the avoidance of doubt, nothing in Section II.C or this injunction shall be
               construed or used to prohibit the Company from providing financial or In-Kind
               Support to, or disseminating information about, Third Parties, including medical
               societies and patient advocate groups, who are principally involved in issues
               relating to (i) the treatment of opioid use disorders; (ii) the prevention, education,
               and treatment of opioid abuse, addiction, or overdose, including medication-
               assisted treatment for opioid addiction; and/or (iii) rescue medications for opioid
               overdose.

D. Lobbying Restrictions

      1.       The Company shall not directly, or by employing or controlling a Third Party,
               Lobby for the enactment of any federal, state, or local legislation or promulgation
               of any rule or regulation that:

               a.     Encourages or requires Health Care Providers to prescribe Opioids or
                      sanctions Health Care Providers for failing to prescribe Opioids or failing
                      to treat pain with Opioids;

               b.     Would have the effect of limiting access to any non-Opioid alternative
                      pain treatments; or

               c.     Pertains to the classification of any Opioid or Opioid Product as a
                      scheduled drug under the Controlled Substances Act.

      2.       The Company shall not directly, or by employing or controlling a Third Party,
               Lobby against the enactment of any federal, state or local legislation or
               promulgation of any rule or regulation that supports:




                                                 16
19-08289-rdd        Doc 105   Filed 11/06/19 Entered 11/06/19 17:21:23              Main Document
                                           Pg 17 of 21


               a.       The use of non-pharmacologic therapy and/or non-Opioid pharmacologic
                        therapy to treat chronic pain over or instead of Opioid therapy, including
                        but not limited to Third Party payment or reimbursement for such
                        therapies;

               b.       The use and/or prescription of immediate release Opioids instead of
                        extended release Opioids when Opioid therapy is initiated, including but
                        not limited to Third Party reimbursement or payment for such
                        prescriptions.

               c.       The prescribing of the lowest effective dose of an Opioid, including but
                        not limited to Third Party reimbursement or payment for such
                        prescription;

               d.       The limitation of initial prescriptions of Opioids to treat acute pain;

               e.       The prescribing and other means of distribution of naloxone to minimize
                        the risk of overdose, including but not limited to Third Party
                        reimbursement or payment for naloxone.

               f.       The use of urine testing before starting Opioid therapy and annual urine
                        testing when Opioids are prescribed, including but not limited to Third
                        Party reimbursement or payment for such testing;

               g.       Evidence-based treatment (such as using medication-assisted treatment
                        with buprenorphine or methadone in combination with behavioral
                        therapies) for Opioid Use Disorder, including but not limited to third party
                        reimbursement or payment for such treatment; or

               h.       The implementation or use of Opioid drug disposal systems that have
                        proven efficacy for the Company’s Opioid Products.

      3.       The Company shall not directly, or by employing or controlling a Third Party,
               Lobby against the enactment of any federal, state or local legislation or
               promulgation of any rule or regulation limiting the operation or use of PDMPs,
               including, but not limited to, provisions requiring Health Care Providers to review
               PDMPs when Opioid therapy is initiated and with every prescription thereafter.

      4.       Nothing in Section II.D or this Injunction, however, limits the Company from:

               a.       Challenging the enforcement of, or suing to stop the enactment of, or for
                        declaratory or injunctive relief with respect to any legislation, rules, or
                        regulations, including legislation, rules, or regulations relating to any
                        issues referred to in Section II.D.1;

               b.       Communications made by the Company in response to a statute, rule,
                        regulation, or order requiring such communication;



                                                  17
19-08289-rdd        Doc 105   Filed 11/06/19 Entered 11/06/19 17:21:23              Main Document
                                           Pg 18 of 21


               c.       Communications by a representative of the Company appearing before a
                        federal or state legislative or administrative body, committee, or
                        subcommittee as result of a mandatory order, subpoena commanding that
                        person to testify or an unsolicited request from an elected or appointed
                        official, federal or state legislative or administrative body, committee, or
                        subcommittee.

               d.       Responding to an unsolicited request for the input on the passage of
                        legislation or the promulgation of any rule or regulation.

               l.       Communications by the Company, including to elected or appointed
                        officials, federal or state legislative or administrative bodies, committees,
                        or subcommittees regarding (i) mechanisms for preventing opioid abuse
                        and misuse, including abuse deterrent formulations and the use of blister
                        packaging for opioid medications, (ii) the prevention, education, and
                        treatment of opioid use disorders or opioid abuse, addiction, or overdose,
                        including medication-assisted treatment for opioid addiction; and/or (iii)
                        rescue medications for opioid overdose.

      5.       The Company shall require all of its officers, employees and representatives
               engaged in Lobbying to certify in writing to them that they are aware of and will
               fully comply with the provisions of this injunction with respect to Lobbying.

E.    Ban on High Dose Opioids

      1.       The Company shall abide by any decision by the FDA on the pending Citizens
               Petition dated September 1, 2017 (docket number FDA-2017-P-5396) requesting
               a ban on specific high doses of prescription oral and transmucosal Opioids that,
               when taken as directed, exceed 90 morphine milligram equivalents per day.

F.    Ban on Prescription Savings Programs

      1.       The Company shall not directly, or by employing or controlling a Third Party,
               Promote savings card, vouchers, coupons, or rebate programs to Health Care
               Providers for any Opioid Product. Nothing in this provision shall prohibit the
               Company from providing savings cards, vouchers, coupons, or rebate programs,
               including electronic point-of-dispense programs: (i) in response to requests from
               Health Care Providers, patients, or other caregivers or (ii) on its website or
               product-specific websites.

      2.       The Company shall not directly or through a Third Party provide financial support
               to any Third Party to avoid the prohibited conduct in Section II.F.1 above.

G.   Self-Monitoring and Reporting of Direct and Downstream Customers.

      1.       The Company shall operate an effective monitoring and reporting system that
               shall include processes and procedures that:



                                                  18
19-08289-rdd    Doc 105      Filed 11/06/19 Entered 11/06/19 17:21:23            Main Document
                                          Pg 19 of 21


               a.     Reasonably analyze all collected Direct Customer Data to identify a
                      Suspicious Order of a Company Opioid Product by a direct customer;

               b.     Reasonably utilize available Downstream Customer Data to identify
                      whether a downstream customer poses a material risk of diversion of a
                      Company Opioid Product;

               c.     Analyze all information that the Company receives that indicates an
                      unreasonable risk of diversion activity of a Company Opioid Product or an
                      unreasonable potential for diversion activity of a Company Opioid
                      Product, by a direct customer or a downstream customer, including reports
                      by employees and customers of the Company, Health Care Providers, law
                      enforcement, state, tribal, or federal agencies, or the media; and

               d.     Unless otherwise required by law, upon a relevant state’s request, report to
                      the relevant state agency any direct customer or downstream customer in
                      each state that the Company has identified as part of the monitoring
                      required by (a)-(c), above, and any Company customer relationship in
                      each state that was terminated by the Company because of an
                      unreasonable risk of diversion or unreasonable risk for potential for
                      diversion.

      2.       Upon request, the Company shall promptly provide reasonable assistance to law
               enforcement investigations of potential diversion and/or suspicious circumstances
               involving the Company’s Opioid Products subject to, and without waiving, any
               applicable privilege objections.

      3.       If one or more of the nation’s three largest pharmaceutical distributors establishes
               a system to aggregate data concerning transactions of Opioid Products and/or
               concerning reports of Suspicious Orders of Opioid Products, and the system is
               designed to use information provided by manufacturers of Opioid Products, the
               Company shall provide information to such system to the extent reasonably
               available and feasible, subject to, and without waiving, any applicable privilege
               objections.

      4.       The Company agrees that it will refrain from acting as a distributor of Opioid
               Products by providing an Opioid Product directly to a retail pharmacy or Health
               Care Provider or otherwise engaging in activity that requires it to be registered as
               a distributor under the Controlled Substances Act unless otherwise required by
               local, state, or federal law. Nothing in this provision, however, prevents the
               Company from acting as a distributor of medications relating to (i) the treatment
               of opioid use disorders; (ii) the treatment of opioid abuse, addiction, or overdose,
               including medication-assisted treatment for opioid addiction; and (iii) rescue
               medications for opioid overdose.




                                                19
19-08289-rdd    Doc 105       Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                           Pg 20 of 21


H.    Appointment and Responsibilities of Monitor.

      1.       The Company shall work expeditiously to retain a Monitor, and shall consult in
               good faith with the Official Committee of Unsecured Creditors, the Ad Hoc
               Group of Non-Consenting States, and the ad hoc committee of governmental and
               other contingent litigation claimants, as to proposed candidates for the Monitor.

      2.       The Monitor shall perform its duties according to the terms of this injunction and
               shall be vested with all rights and powers reasonably necessary to carry out such
               powers, duties, authority, and responsibilities enumerated herein.

      3.       The Monitor shall work with all diligence to confirm and oversee compliance
               with this injunction, and shall provide reports to the Company’s Board of
               Directors and the Bankruptcy Court as outlined below.

      4.       The Monitor shall:

                    a. subject to any legally recognized privilege and as necessary or to perform
                       their duties hereunder, have full and complete access to the Company’s
                       personnel, books, records, and facilities, and to any other relevant
                       information, as the Monitor may request. The Company shall develop
                       such information as the Monitor may request and shall fully, completely
                       and promptly cooperate with the Monitor. The Monitor may raise with the
                       Court any issues relating to any failure of or delay in such cooperation for
                       an expedited resolution by the Court;

               b.      serve, without bond or other security, at the cost and expense of the
                       Company, with the Monitor’s fees subject to final approval by the Court.
                       The Monitor shall have the authority to employ, upon Court approval, at
                       the cost and expense of the Debtors’ estates, such consultants,
                       accountants, attorneys, and other representatives and assistants as are
                       necessary to carry out the Monitor’s and responsibilities. The Monitor
                       shall serve throughout the term of this injunction and submission of a final
                       report;

               c.      have no obligation, responsibility or liability for the operations of the
                       Company;

               d.      file a report no less than every 90 days regarding compliance by the
                       Company with the terms of this injunction; provided that elements of any
                       such report may be filed under seal or subject to such other confidentiality
                       restrictions contained in the Protective Order. The Court may, in response
                       to such reports, provide further direction to the Monitor as it deems
                       appropriate;

               e.      sign onto the Protective Order entered by the Court in this matter, and any
                       confidentiality agreement consistent with the Protective Order as deemed
                       necessary by the parties, and each of the Monitor’s consultants,


                                                 20
19-08289-rdd        Doc 105   Filed 11/06/19 Entered 11/06/19 17:21:23             Main Document
                                           Pg 21 of 21


                        accountants, attorneys and other representatives and assistants shall also
                        sign onto the Protective Order entered by the Court, and any
                        confidentiality agreement consistent with the Protective Order as deemed
                        necessary by the parties; provided, however, that nothing shall restrict the
                        Monitor from providing any information to the Court and the parties
                        consistent with the terms of the Protective Order; and

               f.       promptly seek an order requiring compliance or such other remedies as
                        may be appropriate under the circumstances should the Company not
                        comply with this injunction.

      5.       Disputes Regarding Compliance

               a.       If an Attorney General should have a reasonable basis to believe the
                        Company is not in compliance with the terms of this injunction, the
                        Attorney General shall notify the Company, via the Company’s General
                        Counsel, in writing of the specific objection, including identifying the
                        provisions of this injunction that the practice appears to violate, and give
                        the Company thirty (30) days to respond to the notification and cure the
                        conduct at issue, if necessary.

               b.       The Attorney General shall provide notification to the Monitor at the same
                        time as notification is provided to the Company. To the extent that the
                        Company fails to cure the alleged conduct within the thirty (30) day
                        period, the Monitor shall have ten (10) days to determine the appropriate
                        action and response. After that ten (10) day period and unless otherwise
                        ordered by the Monitor or Bankruptcy Court, any Attorney General may
                        petition the Bankruptcy Court to enforce the terms of this injunction
                        and/or to obtain any remedy as a result of alleged non-compliance with the
                        Company.

I.    Initial Covered Sackler Persons

               c.       The Initial Covered Sackler Persons shall not actively engage in the opioid
                        business in the United States (other than by virtue of their ownership of
                        beneficial interests in the Company), and shall not take any action that
                        would interfere with the Company’s compliance with its obligations under
                        this injunction.




                                                  21
